The opinion of the Court was delivered by
DuNKIN, C. J.
This was an action of trover for two bales of cotton, tried before Mr. Justice Aldrich, at Marion, Spring Term, 1867. The issue depended entirely on the *313evidence, in wbicb there was some discrepancy, but which was submitted to the jury, under a charge of the Judge, to which no objection was taken. Their verdict was for the plaintiff; and the grounds of appeal submitted to the Judge object only to the sufficiency of the evidence. That depends on the degree of credit given to the witnesses, and this Court is not prepared to controvert their conclusions.
The cause was tried on 21st March. Some three weeks afterwards, to wit, on 15th April, four of the jury made an affidavit before a magistrate that they had not agreed to the verdict; and upon this, an additional ground was taken, that it was not the verdict of twelve men. It has been long settled that this ground cannot avail the appellant. The precise point was adjudicated more than half a century ago. See Freeman vs. Collins, (Brev. MS. Reports, cited 1 Rice Dig. 57.) But the whole subject is elaborately discussed and the authorities reviewed in Smith vs. Culbertson, (9 Rich. 108.) It is difficult to add anything to what is there stated against the admissibility of such affidavits.
The motion is dismissed.
WARDLAW and INGLis, A- JJ-, concurred.

Motion dismissed.